                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

Debra Bruckart,

               Plaintiff,

         v.
                                                     Case No. 3:20-cv-23-MOC-DSC
Experian Information Solutions, Inc.;
Equifax Information Services, LLC; Bank of
America Corporation,

               Defendants.


                             STIPULATED PROTECTIVE ORDER

         IT IS HEREBY STIPULATED by and between Debra Bruckart and Defendants Experian

Information Solutions, Inc., Equifax Information Services, LLC, and Bank of America

Corporation (collectively, “Defendants”), through their respective attorneys of record, as

follows:

         WHEREAS, documents, testimony and information have been and may be sought,

produced or exhibited by and among the parties relating to trade secrets, proprietary systems,

confidential applicant or employee information, confidential commercial information,

confidential research and development, or other proprietary information belonging to Defendants

and/or credit and other confidential information of Plaintiff and third parties whose information

may be disclosed during the discovery process.

         THEREFORE, this Court orders as follows:

         1.    This Order shall govern the use, handling and disclosure of all documents,

testimony or information produced or given in this action that are designated to be subject to this

Order.



     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 1 of 11
       2.       Any documents, testimony or information submitted, either voluntarily or pursuant

to any subsequent order, which is asserted in good faith by the producing party or by any other

party to contain or constitute information protected by Federal Rule of Civil Procedure 26(c) or

other provision of law, shall be so designated in writing, or orally at a deposition, hearing or trial

and shall be segregated from other information being submitted. Materials so designated shall be

clearly marked on their face with the legend: “CONFIDENTIAL” or “CONFIDENTIAL–

ATTORNEY’S EYES ONLY.” Such documents, transcripts, or other materials are referred

herein as “CONFIDENTIAL MATERIAL” or “CONFIDENTIAL–AEO MATERIAL,”

respectively.

       3.       A party wishing to designate portions of a deposition transcript CONFIDENTIAL

MATERIAL or CONFIDENTIAL–AEO MATERIAL pursuant to this Order must, within 2

business days from the conclusion of the deposition, order the original or a copy of the transcript

of the deposition from the court reporter for regular turnaround. The designating party may

designate those portions of the transcript CONFIDENTIAL MATERIAL or CONFIDENTIAL–

AEO MATERIAL, in accordance with paragraph 2 of this Order. The designating party shall

designate such CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO MATERIAL either

on the record or by serving upon all counsel of record via facsimile or other electronic

transmission a Notice setting forth the page, line numbers and designation. The designating party

must serve such Notice within 14 calendar days after its counsel receives a copy of the

deposition transcript. All transcripts will be treated as confidential until the expiration of the 14-

day period described in this paragraph. Any portions of a transcript designated as confidential

shall thereafter be treated as confidential in accordance with this Order. The parties shall




                                                  2
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 2 of 11
negotiate in good faith to alter the time frames set forth in this paragraph in situations where a

more expedited filing of a designated portion of the deposition transcript is required.

       4.     All CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO MATERIAL, and

all information derived therefrom (including but not limited to all testimony, deposition or

otherwise, that refers, reflects or otherwise discusses any such materials), shall not be used,

directly or indirectly, by any person for any business, commercial or competitive purposes or for

any purpose whatsoever other than solely for the preparation and trial of this action in

accordance with this Order.

       5.     The Parties agree that CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO

MATERIAL produced in discovery in this case shall not be used, be required to be produced or

admissible, in whole or in part, in any other legal or administrative proceedings.

       6.     Subject to paragraph 10, in the absence of prior written permission from the

designating party or an order by the Court, CONFIDENTIAL MATERIAL shall not be disclosed

to any person other than: (i) the parties and their attorneys and support staff employees who

perform work tasks related to this case; (ii) qualified persons taking testimony involving such

material and necessary stenographic and clerical personnel; (iii) disclosed experts and their staff

employed for this litigation; except that a party may disclose its own CONFIDENTIAL

MATERIAL to an expert who may not be identified as a testifying expert; (iv) present or former

employees of the producing party in connection with their depositions in this action, including

witnesses produced pursuant to Fed. R. Civ. P. 30(b)(6); (v) witnesses who are deposed in this

action or who are called to testify as witnesses at any hearing in this action, but only in

preparation for the deposition or hearing and only as to such material in which the witness is




                                                 3
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 3 of 11
identified as an originator, author, addressee, or recipient of the original or a copy; and (vi) the

Court, Court personnel, and members of any jury impaneled to hear this case.

       7.      Subject to paragraph 10, in the absence of prior written permission from the

designating party or an order by the Court, CONFIDENTIAL–AEO MATERIAL shall not be

disclosed to any person other than (i) a party’s retained outside counsel of record in this action,

as well as employees of said outside counsel to whom it is reasonably necessary to disclose the

information for this litigation and (ii) disclosed experts.

       8.      Subject to paragraph 10, CONFIDENTIAL MATERIAL or CONFIDENTIAL–

AEO MATERIAL shall not be disclosed to any person designated in paragraph 6(iii) or

paragraph 7(ii), respectively, unless he or she has executed a written, dated declaration in the

form attached as Exhibit A, acknowledging that he or she has first read this Order, agreed to be

bound by the terms thereof, agreed not to reveal such CONFIDENTIAL MATERIAL or

CONFIDENTIAL–AEO MATERIAL to anyone, and agreed to utilize such CONFIDENTIAL

MATERIAL or CONFIDENTIAL–AEO MATERIAL solely for the purposes of this litigation.

All persons to whom CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO MATERIAL is

disclosed are hereby enjoined from disclosing same to any other person except as provided in

this Order, and are also enjoined from using same except in the preparation for and trial of this

case between the named parties thereto. No person receiving or reviewing CONFIDENTIAL

MATERIAL or CONFIDENTIAL–AEO MATERIAL shall disseminate or disclose it to any

person other than those described above in paragraphs 6 and 7 for the purposes specified, and in

no event shall such person make any other use of such CONFIDENTIAL MATERIAL or

CONFIDENTIAL–AEO MATERIAL.




                                                   4
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 4 of 11
       9.     No    person    receiving   or   reviewing    CONFIDENTIAL         MATERIAL        or

CONFIDENTIAL–AEO MATERIAL shall disseminate or disclose them to any person other

than those described above in paragraphs 7 through 9.

       10.    In the event that any party disagrees with any designation made under this Order,

that party shall bring it to the attention of the designating party within a reasonable time after

discovering their disagreement. The parties shall first attempt in good faith to resolve the

disagreement informally. If the dispute cannot be resolved and the receiving party concludes in

good faith that the materials have been improperly classified, the receiving party shall notify the

designating party in writing by facsimile or by electronic transmission of its objection, but shall

continue to maintain the documents or other information as confidential for fifteen (15) days

after such notice. The designating party shall have the right to move the Court to retain the

designated status of such materials. If the designating party files such a motion within the fifteen

(15) day period, the receiving party shall continue to retain the materials as CONFIDENTIAL or

CONFIDENTIAL–ATTORNEY’S EYES ONLY consistent with the designating party’s

designation, until the Court has ruled on the designating party’s motion.

       11.    Subject to paragraph 10, any party seeking to file CONFIDENTIAL MATERIAL

or CONFIDENTIAL–AEO MATERIAL with the Court must contact the designating party (5)

days prior to such filing to: (i) provide the designating party with notice that it seeks to file

CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO MATERIAL with the Court; and (ii)

meet and confer in good faith to determine whether a redacted version of the CONFIDENTIAL

MATERIAL or CONFIDENTIAL–AEO MATERIAL can be filed with the Court. In the event

no agreement is reached for the filing of a redacted version, the party seeking to file such

CONFIDENTIAL MATERIAL or CONFIDENTIAL–AEO MATERIAL shall file such material




                                                 5
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 5 of 11
in accordance with the Local Rules. The parties shall work together in good faith to coordinate

the filing of all motions and material covered by this paragraph to permit compliance with the

Local Rules.

       12.     Subject to paragraph 10, within sixty (60) days after the conclusion of this case,

upon request by the designating party, the receiving party shall assemble and return to the

designating party all materials containing information designated in accordance with paragraph 2

above. The designating party may elect to have its designated materials destroyed rather than

returned, in which case the other party shall provide written verification that the materials,

including any summaries, extracts, compilations, notes or other attorney work product, have been

destroyed. As required by the Court’s Pretrial Order and Case Management Plan (ECF 22), the

ultimate disposition of protected materials are subject to a final order of the Court on the

completion of litigation.

       13.     The inadvertent or unintentional disclosure of CONFIDENTIAL MATERIAL or

CONFIDENTIAL–AEO MATERIAL by a producing party of information subject to a claim of

attorney-client privilege or work product immunity shall not be deemed a waiver in whole or in

part of the party’s claim of privilege or work product immunity, either as to the specific

information disclosed or as to any other information relating thereto or on the same subject

matter. If a party has inadvertently produced information subject to a claim of privilege or

immunity, the receiving party, upon request, or, on its own initiative as such time as the

receiving party reasonably and in good faith believes itself to be in possession of inadvertently

produced materials subject to a claim of privilege or immunity, whichever occurs first, shall

promptly return the inadvertently produced materials, and all copies of those materials that may




                                                6
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 6 of 11
have been made and any notes regarding those materials shall be destroyed. The party returning

such information may move the Court for an order compelling production.

        14.    Nothing in this Protective Order shall be construed to prevent a party or a nonparty

from seeking such further provisions regarding confidentiality as may be appropriate or from

seeking an amendment or modification of the existing terms of this Protective Order upon proper

notice, motion and showing.

        15.    Nothing in this Protective Order shall be deemed a waiver by a party of any

objections that might be raised as to the relevance or admissibility at trial of evidentiary

materials.

        16.    Except as to documents filed with the Court, this Order shall remain binding after

the conclusion of this case unless otherwise ordered by the Court, and the Court shall retain

jurisdiction over all parties bound hereby for the purposes of enforcing this Order. Each

individual signing the acknowledgment attached as Exhibit A agrees to be subject to the

jurisdiction of this Court for purposes of this Order.

        17.    This Order does not prevent any party from seeking to seal trial transcripts and/or

trial exhibits, including documents previously filed under seal, or from seeking any other similar

relief pursuant to the local rules.

        18.    Neither the entry of this Order, nor the designation of any material as

CONFIDENTIAL or CONFIDENTIAL–ATTORNEY’S EYES ONLY nor the failure to make

such designation, shall constitute evidence on any issue in this case. The designation of any

materials as CONFIDENTIAL or CONFIDENTIAL–ATTORNEY’S EYES ONLY does not

waive that party’s objection to any discovery on the ground that it seeks information protected by

Federal Rule of Civil Procedure 26(c) or other provision of law.




                                                  7
      Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 7 of 11
       19.    Nothing herein shall affect or restrict the rights of any party with respect to its own

documents or to the information obtained or developed independently of materials afforded

confidential treatment pursuant to this Order.

       20.    The Court may impose appropriate sanctions for the disclosure of Confidential

Information in violation of this Protective Order or for the improper designation of documents or

testimony pursuant to this Protective Order.

       SO ORDERED.




Dated: July 17, 2020                             Respectfully submitted,



/s/ Matthew James Erausquin                      /s/ Ashley Kamphaus Brathwaite
Matthew James Erausquin                          Ashley Kamphaus Brathwaite
Consumer Litigation Associates, P.C.             Ellis & Winters, LLP
1800 Diagonal Road, Suite 600                    Post Office Box 33550
Alexandria, VA 22314                             Raleigh, NC 27636
                                                       Signed: July 17, 2020
Telephone: 703-273-7770                          Telephone: 919-865-7000
Fax: 888-892-3512                                Facsimile: 919-865-7010
Email: matt@clalegal.com                         Email: ashley.brathwaite@elliswinters.com

Leonard Anthony Bennett                          Counsel for Defendant
Consumer Litigation Associates                   Experian Information Solutions, Inc.
12515 Warwick Blvd., Suite 100
Newport News, VA 23606                           /s/ Colin Dailey
Telephone: 757-930-3660                          Colin Dailey
Fax: 757-930-3662                                Bryan Cave Leighton Paisner LLP
Email: lenbennett@clalegal.com                   301 S. College Street, Suite 3900
                                                 Charlotte, NC 28202
Counsel for Plaintiff                            Telephone: 704-749-8950
Debra Bruckart                                   Email: colin.dailey@bclplaw.com



                                                   8
     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 8 of 11
                              Counsel for Defendant
                              Equifax Information Services, LLC

                              /s/ Tonya L. Urps
                              Tonya L. Urps
                              McGuireWoods, LLP
                              Fifth Third Center
                              201 N. Tryon Street, Suite 3000
                              Charlotte, NC 28202
                              Telephone: 704-373-8858
                              Fax: 704-353-6199
                              Email: turps@mcguirewoods.com

                              Counsel for Defendant
                              Bank of America Corporation




                                9
Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 9 of 11
                                          EXHIBIT A

                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
Debra Bruckart,

               Plaintiff,

       v.
                                                        Case No. 3:20-cv-23-MOC-DSC
Experian Information Solutions, Inc.; Equifax
Information Services, LLC; Bank of America
Corporation,

               Defendants.

                        DECLARATION OF _________________ UNDER
                           STIPULATED PROTECTIVE ORDER

       I,                                       being duly sworn, declares as follows:

1.     My address is __________________________________________________.

2.     My present employer is __________________________________________.

3.     My present occupation or job description is ___________________________

__________________________________________________________________________.

                                 4.      I hereby acknowledge that: (i) I have been given a copy of the
                       Stipulated Protective Order (“Protective Order”) in the above-referenced case;
                       (ii) I carefully read the Protective Order; and (iii) I understand and am
                       familiar with the terms of the Protective Order.

                               5.      I will comply with all of the provisions of the Protective
                       Order. I will hold all Confidential Material and Confidential–AEO Material
                       disclosed to me, including the substance and any copy, summary abstract,
                       excerpt, index or description, in confidence, and will not disclose such
                       material to anyone not qualified under the Protective Order. I will not use
                       any Confidential Material or Confidential–AEO Material disclosed to me for
                       any purposes other than this case.

                              6.       I will return all Confidential Material and Confidential–AEO
                       Material that comes into my possession and all documents and things that I
                       have prepared relating thereto, to counsel for the Party by who I am retained
                       or employed, or from whom I received such material.

                               7.     I hereby submit to the jurisdiction of the United States District
                       Court for the Western District of North Carolina for the purpose of
                       enforcement of the Protective Order in this case.


     Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 10 of 11
                                      EXHIBIT A

  I declare under the penalty of perjury that the foregoing is true and correct.




Case 3:20-cv-00023-MOC-DSC Document 26 Filed 07/17/20 Page 11 of 11
